          Case 1:20-cv-09634-JPO Document 3 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIEMENS MEDICAL SOLUTIONS USA, INC.,

                     Plaintiff,                      Civil Action No. 20 cv 9634

              -against-                              RULE 7.1 CORPORATE DISCLOSURE
                                                     STATEMENT
ANTHONY MEDIGO,

                     Defendant.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Siemens Medical Solutions

USA, Inc. states that it is a wholly-owned subsidiary of Siemens Healthineers Beteilligungen

GmbH & Co KG Rottenbach, which is a wholly-owned subsidiary of Siemens Healthineers AG,

which is publicly traded on the Frankfurt Stock Exchange.

Dated: November 16, 2020


                                           LITTLER MENDELSON, P.C.
                                           Attorneys for Plaintiff


                                           By: /s/ Eric A. Savage ____________
                                                   Eric A. Savage
                                           900 Third Avenue
                                           New York, New York 10022
                                           Tel.: 212.583.9600
                                           Fax: 973.215.2620
                                           esavage@littler.com
